Citation Nr: 1312092	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  06-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service connected disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a service connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and September 1990 to September 1992, with additional time served in the Army Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2008 and July 2011, the Veteran testified at hearings before two different Veterans Law Judges.  Therefore, this appeal is now being addressed by a panel, which includes the two Veterans Law Judges that conducted the Board hearings.  See 38 C.F.R. § 20.707 (2012).  In this regard, the Board acknowledges that the Court recently held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  At the July 2011 Video Conference Hearing, the Veteran waived his right to have a hearing before a third Veterans Law Judge.

In April 2008, July 2009, September 2011, and May 2012, the Board remanded the Veteran's claims of service connection for back and neck disabilities for further examination and opinion.  Unfortunately, the Board finds that additional development is required prior to adjudication of these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2012 remand, the Board noted that a December 2009 VA examination report in the record did not include a rationale for the opinions provided and that, as a result, it was of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the Board noted that the examiner, in rendering the opinion, did not consider the Veteran's statements with regard to ongoing symptoms in his back and neck since his in-service injuries.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board's remand included instructions to provide the Veteran with a VA examination to obtain an opinion as to whether the Veteran's back or neck injuries were related to service or were secondary to his service-connected left knee disability, noting that the examiner was required to provide a rationale for any opinion expressed and to address the Veteran's lay statements discussing his continuity of symptomatolgy.

At the time of the May 2012 remand, the Veteran was service-connected for chronic left knee instability and degenerative joint disease of the left knee, with limitation of motion and pain on motion.  In a June 2012 rating decision, the AMC granted entitlement to service connection for arthritis of the left hip. 

The Veteran was provided with an examination in November 2012; however, as the claims folder was unavailable, the examiner did not provide a nexus opinion.  In December 2012, the Veteran was again provided with a VA examination.  The Veteran was diagnosed with osteoarthritis of the lumbar spine and degenerative disc disease of the cervical spine.  The examiner noted that the Veteran had been service-connected for a left hip disability since the remand, and that this disability would be considered in the opinion along with his left knee disabilities.  

The Board finds that the examiner's opinion with regard to the issues of entitlement to service connection on a secondary basis needs further clarification and a rationale.  Based on the December 2012 examination, the examiner opined that there was no medical evidence that a disability in one of the lower extremities caused or contributes to degenerative joint disease of either the cervical or lumbar spine.  He found that none of the Veteran's cervical spine or neck complaints were in any way related to his service-connected left knee or hip.  He also stated that there was no indication that giving way to a lower extremity aggravates degenerative joint disease of the lumbar spine.  However, the examiner provided what appeared to be general statements without relating his opinions to the facts in the Veteran's case.  In addition, he did not provide any rationale for these opinions.  

Finally, the examiner did acknowledge that walking with a limp and giving way of a lower extremity due to a disability can contribute to low back pain as related to muscle strain, and that, given the Veteran's history of more than 20 years of reports of low back pain, it was difficult to state whether or not some of his complaints were related to the muscle strain of the back as opposed to arthritic changes within the facet joints of his lumbar spine.  He also noted that pain may be elicited with ambulation in the lower back, and that this would not be outside the normal pain produced in the lower back from degenerative joint disease with any activity that places a greater degree of flexion to this area.  

However, it is unclear from this statement whether the Veteran perhaps has a muscular disorder, such as back strain, caused or aggravated by the alteration of his gait due to his service-connected left lower extremity disabilities.  Clarification is thus needed with regard to this statement.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to a VA examiner, preferably to the examiner who provided the December 2012 examination and opinion, to review the record and provide an opinion as to the etiology of his low back pain.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed opinion or in an addendum. 

If further examination or testing is needed, this should be undertaken.


The examiner should respond to the following questions:

(a)  Does the Veteran have a back or neck disability, other than arthritis, to include a muscular disability? 

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's back or neck disability (other than arthritis) had its onset in service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current back or neck disability (other than arthritis) was caused (in whole or in part) by his service-connected left knee and left hip disabilities?

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current back or neck disability (other than arthritis) has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left knee and left hip disabilities?

If the Veteran's current back or neck disability (other than arthritis) was aggravated by his service-connected left knee and left hip disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(e)  The examiner must provide a rationale for each opinion given.  The examiner must also provide a rationale for the opinions rendered in the December 2012 examination report, which were in regard to whether the Veteran's arthritis in his lumbar spine and cervical spine was related to service or was caused or aggravated by his service-connected left knee and left disabilities. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_____________________________                _____________________________
                  J. A. Markey                                                     L. M. Barnard
             Veterans Law Judge,                                       Acting Veterans Law Judge
       Board of Veterans' Appeals                                  Board of Veterans' Appeals



_________________________________________________
JAMES L. MARCH
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


